DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 12/27/2018 and claims 1-12, 21 and 23-29 are pending in the application, including independent claims 1, 11 and 21.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities:
In claim 11 lines 4-5, the occurrence of “the service type” should be amended to ----“a service type”---
In claim 11 lines 5, the occurrence of “the current service” should be amended to ----“a current service”---
In claim 26 lines 2, the occurrence of “a granularity of time domain resource” should be amended to ----“a granularity of the time domain resource”---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 9, 10, 11, 12, 21, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [hereinafter as Zhang], US 2017/0367003 A1 in view of Wu et al. [hereinafter as Wu], US 2017/0078830 A1.
Regarding claim 1, Zhang discloses wherein a communication resource allocation method (Fig.9A [0397], radio resource allocation communication method and Fig.9A [0404], radio resource allocation policy), comprising:
determining a service type of a current service when a service bearer is established (Fig.2 [0175], base station is determining a service type of a current service (e.g., a mapping relationship between a frequency range and a radio interface technology in LTE service) when a service bearer DRB is established);
determining granularity information of time-frequency resource and a frequency domain
resource range corresponding to the service type according to the service type of the current service (Fig.2 [0175], base station is determining the mapping relationship between a data radio bearer (DRB) on which the service is carried and information of the radio interface technologies (i.e., granularity) & a frequency domain resource range corresponding to the service type according to the service type of the current LTE service and Fig.1-2 [0190], different frame structure characteristics of the radio interface technologies including a transmission time interval (TTI) length 1 ms & a subcarrier spacing which are granularity information of time-frequency resource and frequency range are determined and Fig.4A-B [0232]-[0233], characteristics of the radio interface technology supported by each frequency range/resource granularity information of time-frequency resource and frequency range are determined); and
transmitting the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type to a terminal that requests to establish the service bearer (Fig.4A-C [0220]-[0225], the base station is sending frequency band information of the N frequency ranges corresponding to the service type between the N frequency ranges and radio interface technologies to a UE terminal that requests to establish the service bearer via an RRC signaling and Fig.4A-C steps 413-414 [0236]-[0241], transmitting the radio frequency resource and the N frequency ranges corresponding to the service type between the N frequency ranges and the radio interface technologies (radio interface technology 1 & radio interface technology 2) to the UE terminal that requests to establish the service bearer (DRB 1, DRB 2 & DRB 3 and three SRBs) via the RRC signaling).
	Even though Zhang discloses wherein determining granularity information of time-frequency resource and a frequency domain resource range corresponding to the service type according to the service type of the current service but Zhang does not expressly disclose wherein granularity information, in the same field of endeavor, Wu teaches wherein granularity information of time-frequency resource (Fig.3-4 [0039], resource granularity information in time domain and resource granularity information in frequency domain and Fig.2-4 [0056], dynamically change of resource granularity depends on the channel quality, the data packet size  and the whole status of resource allocation and it could be indicated by a physical layer signaling e.g., an indicator in the DCI and Fig.3&5 [0064], time-frequency resource blocks of different sizes (e.g., smaller resource granularity and larger data packet size resource granularity) in time domain and frequency domain and Fig.9 [0067], determining TTI granularity information in time-frequency domain resource and maximum transmitting/receiving bandwidth (i.e., frequency domain resource range) according to the maximum number of resource blocks of the current service via the RRC messages).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Wu in order to provide for power consumption reduction and spectrum efficiency improvement.
	It would have been beneficial to define one resource block as six subcarriers and fourteen symbols, which is smaller resource granularity in the frequency domain. Alternatively, one resource block may be defined as twelve subcarriers and seven symbols, which is smaller resource granularity in the time domain. The definition of smaller resource granularity is used for small data transmission. Therefore, the resource granularity may dynamically change. The change of resource granularity depends on the channel quality, the data packet size, and the whole status of resource allocation. In order to dynamically change the resource granularity, it can be indicated by a physical layer signaling, e.g. an indicator in the DCI as taught by Wu to have incorporated in the system of Zhang to improve cell capacity and spectrum efficiency for both downlink and uplink data transmission. (Wu, Fig.3-4 [0039], Fig.2-4 [0056] and Fig.3&5 [0064] and Fig.9 [0067])

Regarding claim 6, Zhang and Wu disclosed all the elements of claim 1 as stated above wherein Zhang further discloses transmitting the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type to the terminal that requests to establish the service bearer, comprises: dividing an entire bandwidth into a plurality of frequency domain resource ranges having
equal bandwidths, and indicating to the terminal a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth (Fig.1-2 [0065]-[0070], dividing an entire bandwidth into a plurality of frequency domain resource ranges having equal bandwidths, and indicating to the terminal a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth); or
dividing the entire bandwidth into a plurality of frequency domain resource ranges having unequal bandwidths, and indicating to the terminal a bandwidth size and a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth (Fig.1-2 [0065]-[0070], dividing the entire frequency bandwidth into a plurality of N frequency domain resource ranges having unequal bandwidths, and indicating to the terminal a bandwidth size and a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth), or indicating to the terminal a start point and an end point of the frequency domain resource range corresponding to the service type on the entire bandwidth (Fig.4A-C [0270]-[0271], indicating to the terminal a start point and an end point of the frequency domain resource range corresponding to the service type on the entire bandwidth).
	
Regarding claim 9, Zhang and Wu disclosed all the elements of claim 1 as stated above wherein Zhang further discloses the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type are transmitted, via an Radio Resource Control (RRC) signaling, to the terminal that requests to establish the service bearer (Fig.1-2&8A-B [0176], the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type are transmitted, via an Radio Resource Control (RRC) signaling, to the terminal that requests to establish the service bearer DRB). Additionally, Wu discloses wherein the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type are transmitted, via an Radio Resource Control (RRC) signaling, to the terminal that requests to establish the service bearer (Fig.2-3 [0058], the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type are transmitted, via an Radio Resource Control (RRC) signaling, to the terminal that requests to establish the service bearer).  

Regarding claim 10, Zhang and Wu disclosed all the elements of claim 1 as stated above wherein Wu further discloses indicating, via a Downlink Control Information (DCI) signaling, resource block information that is scheduled and allocated to use when the terminal processes the current service (Fig.2 [0033], indicating the information of resource block(s) via a Downlink Control Information (DCI) signaling that is scheduled and allocated to use when the terminal processes the current service), the resource block information comprising frequency domain resource selected from the frequency domain resource range corresponding to the service type (Fig.11 [0069], the information of resource block comprising frequency domain resource selected from the frequency domain resource range corresponding to the service type).

Regarding claim 11, Zhang discloses wherein a communication resource allocation method (Fig.9A [0397], radio resource allocation communication method and Fig.9A [0404], radio resource allocation policy), comprising:
receiving a first signaling and a second signaling transmitted by a base station (Fig.5 [0278], user equipment (UE) is receiving a first signaling and a second signaling transmitted by a base station and Fig.5 [0284]-[0287], receiving RRC signaling and system paging message such as SIB 1, SIB2 or DCI);
acquiring, according to the first signaling, granularity information of time-frequency
resource and a frequency domain resource range determined by the base station according to the service type of the current service (Fig.4A-C [0223]-[0225], acquiring according to the RRC signaling, characteristic (i.e., granularity) information of time-frequency resource and a frequency domain resource range determined by the base station and Fig.5 [0288]-[0289], acquiring radio resource (i.e., granularity) information of time-frequency resource and a frequency domain resource range determined by the base station and Fig.2 [0175], acquiring information of the radio interface technologies (i.e., granularity) & frequency domain resource range determined by the base station according to the service type of the current service (e.g., a mapping relationship between a frequency range and a radio interface technology in LTE service) when a service bearer DRB is established and Fig.1-2 [0190], different frame structure characteristics of the radio interface technologies including a transmission time interval (TTI) length 1 ms & a subcarrier spacing which are granularity information of time-frequency resource and frequency range are determined), and 
acquiring, according to the second signaling, frequency domain resource selected and allocated by the base station in the frequency domain resource range (Fig.4A-C [0228]-[0229], acquiring according to the system information block (SIB1 & SIB2) information of time-frequency resource and a frequency domain resource range determined by the base station and Fig.2 [0175], acquiring information of frequency domain resource range selected and allocated by the base station according to the service type of the current service (e.g., a mapping relationship between a frequency range and a radio interface technology in LTE service) when a service bearer DRB is established and Fig.5 [0263], frequency domain resource selected and allocated by the base station in the frequency domain resource range); and
processing the current service based on the resource block information (Fig.11 [0467]-[0472], processing unit b20 is processing the current service (e.g., a mapping relationship between a frequency range and a data radio bearer/radio interface technology in LTE service) based on the resource block information).
	Even though Zhang discloses wherein acquiring, according to the first signaling, granularity information of time-frequency resource and a frequency domain resource range determined by the base station according to the service type of the current service but Zhang does not expressly discloses wherein granularity information, determining resource block information allocated by the base station and used for processing the current service, according to the granularity information of the time-frequency and the frequency domain resource, in the same field of endeavor, Wu teaches wherein granularity information (Fig.3-4 [0039], resource granularity information in time domain and resource granularity information in frequency domain and Fig.3&5 [0064], time-frequency resource blocks of different sizes (e.g., smaller resource granularity and larger data packet size resource granularity) in time domain and frequency domain and Fig.9 [0067], acquiring according to the RRC signaling messages, TTI granularity information in time-frequency domain resource and maximum transmitting/receiving bandwidth (i.e., frequency domain resource range) according to the maximum number of resource blocks of the current service), determining resource block information allocated by the base station and used for processing the current service, according to the granularity information of the time-frequency and the frequency domain resource (Fig.1-2 [0033], the UE is determining resource block information allocated by the base station and used for processing the current LTE service, according to the granularity information of the time-frequency and the frequency domain resource bandwidth and Fig.3-4 [0039], resource granularity information in time domain and resource granularity information in frequency domain and Fig.7 [0047], determining resource block(s) information allocated by the resource block assignment field in DCI and used for scheduling of a physical data channel/processing the current LTE service, according to the granularity information of the time-frequency and the frequency domain resource bandwidth); and processing the current service based on the resource block information (Fig.3&5 [0064], scheduling and allocating the resource block information (i.e., processing) the current LTE service with the resource-block assignment field in DCI based on the resource block information and Fig.2-4 [0056], processing and scheduling the resource allocation for the current service).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Wu in order to provide for power consumption reduction and spectrum efficiency improvement.
	It would have been beneficial to define one resource block as six subcarriers and fourteen symbols, which is smaller resource granularity in the frequency domain. Alternatively, one resource block may be defined as twelve subcarriers and seven symbols, which is smaller resource granularity in the time domain. The definition of smaller resource granularity is used for small data transmission. Therefore, the resource granularity may dynamically change. The change of resource granularity depends on the channel quality, the data packet size, and the whole status of resource allocation. In order to dynamically change the resource granularity, it can be indicated by a physical layer signaling, e.g. an indicator in the DCI  as taught by Wu to have incorporated in the system of Zhang to improve cell capacity and spectrum efficiency for both downlink and uplink data transmission. (Wu, Fig.3-4 [0039], Fig.2-4 [0056] and Fig.3&5 [0064])

Regarding claim 12, Zhang and Wu disclosed all the elements of claim 11 as stated above wherein Zhang further discloses the first signaling is an Radio Resource Control (RRC) signaling, and the second signaling is a Downlink Control Information (DCI) signaling (Fig.5 [0278], user equipment (UE) is receiving a first signaling and a second signaling transmitted by a base station and Fig.5 [0284]-[0287], receiving RRC signaling and system paging message such as SIB 1, SIB2 or DCI). Additionally, Wu discloses the first signaling is an Radio Resource Control (RRC) signaling, and the second signaling is a Downlink Control Information (DCI) signaling (Fig.2-3 [0062]-[0065], the first signaling is an Radio Resource Control (RRC) signaling, and the second signaling is a Downlink Control Information (DCI) signaling).

Regarding claim 21, Zhang discloses wherein a base station (Fig.12 [0492], base station c00), comprising:
a processor (Fig.12 [0492], a processor c10); and
a memory storing a plurality of instructions, which when executed by the processor (Fig.12 [0492], memory c30 is storing a plurality of instructions, which when executed by the processor c10), causes the processor to:
determine a service type of a current service when a service bearer is established (Fig.2 [0175], base station is determining a service type of a current service (e.g., a mapping relationship between a frequency range and a radio interface technology in LTE service) when a service bearer DRB is established);
determine granularity information of time-frequency resource and a frequency domain
resource range corresponding to the service type according to the service type of the current service (Fig.2 [0175], base station is determining the mapping relationship between a data radio bearer (DRB) on which the service is carried and information of the radio interface technologies (i.e., granularity) & a frequency domain resource range corresponding to the service type according to the service type of the current LTE service and Fig.1-2 [0190], different frame structure characteristics of the radio interface technologies including a transmission time interval (TTI) length 1 ms & a subcarrier spacing which are granularity information of time-frequency resource and frequency range are determined and Fig.4A-B [0232]-[0233], characteristics of the radio interface technology supported by each frequency range/resource granularity information of time-frequency resource and frequency range are determined); and
transmit the granularity information of the time-frequency resource and the frequency
domain resource range corresponding to the service type to a terminal that requests to establish the service bearer (Fig.4A-C [0220]-[0225], the base station is sending frequency band information of the N frequency ranges corresponding to the service type between the N frequency ranges and radio interface technologies to a UE terminal that requests to establish the service bearer via an RRC signaling and Fig.4A-C steps 413-414 [0236]-[0241], transmitting the radio frequency resource and the N frequency ranges corresponding to the service type between the N frequency ranges and the radio interface technologies (radio interface technology 1 & radio interface technology 2) to the UE terminal that requests to establish the service bearer (DRB 1, DRB 2 & DRB 3 and three SRBs) via the RRC signaling).
	Even though Zhang discloses wherein determine granularity information of time-frequency resource and a frequency domain resource range corresponding to the service type according to the service type of the current service but Zhang does not expressly disclose wherein granularity information, in the same field of endeavor, Wu teaches wherein granularity information of time-frequency resource (Fig.3-4 [0039], resource granularity information in time domain and resource granularity information in frequency domain and Fig.2-4 [0056], dynamically change of resource granularity depends on the channel quality, the data packet size  and the whole status of resource allocation and it could be indicated by a physical layer signaling e.g., an indicator in the DCI and Fig.3&5 [0064], time-frequency resource blocks of different sizes (e.g., smaller resource granularity and larger data packet size resource granularity) in time domain and frequency domain and Fig.9 [0067], determining TTI granularity information in time-frequency domain resource and maximum transmitting/receiving bandwidth (i.e., frequency domain resource range) according to the maximum number of resource blocks of the current service via the RRC messages).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Wu in order to provide for power consumption reduction and spectrum efficiency improvement.
	It would have been beneficial to define one resource block as six subcarriers and fourteen symbols, which is smaller resource granularity in the frequency domain. Alternatively, one resource block may be defined as twelve subcarriers and seven symbols, which is smaller resource granularity in the time domain. The definition of smaller resource granularity is used for small data transmission. Therefore, the resource granularity may dynamically change. The change of resource granularity depends on the channel quality, the data packet size, and the whole status of resource allocation. In order to dynamically change the resource granularity, it can be indicated by a physical layer signaling, e.g. an indicator in the DCI  as taught by Wu to have incorporated in the system of Zhang to improve cell capacity and spectrum efficiency for both downlink and uplink data transmission. (Wu, Fig.3-4 [0039], Fig.2-4 [0056] and Fig.3&5 [0064] and Fig.9 [0067])

Regarding claim 27, Zhang and Wu disclosed all the elements of claim 21 as stated above wherein Zhang further discloses the processor further:
divides an entire bandwidth into a plurality of frequency domain resource ranges having
equal bandwidths, and indicates to the terminal a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth (Fig.1-2 [0065]-[0070], dividing an entire bandwidth into a plurality of frequency domain resource ranges having equal bandwidths, and indicating to the terminal a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth); or
divides the entire bandwidth into a plurality of frequency domain resource ranges having
unequal bandwidths, and indicates to the terminal a bandwidth size and a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth (Fig.1-2 [0065]-[0070], dividing the entire frequency bandwidth into a plurality of N frequency domain resource ranges having unequal bandwidths, and indicating to the terminal a bandwidth size and a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth), or
indicates to the terminal a start point and an end point of the frequency domain resource range corresponding to the service type on the entire bandwidth (Fig.4A-C [0270]-[0271], indicating to the terminal a start point and an end point of the frequency domain resource range corresponding to the service type on the entire bandwidth); and
the plurality of frequency domain resource ranges are not overlapped or partially overlapped (Fig.1-2 [0179], the plurality of frequency domain resource ranges are not overlapped or partially overlapped in the different frequency ranges).
	
Regarding claim 29, Zhang and Wu disclosed all the elements of claim 21 as stated above wherein Wu further discloses the processor further:
indicates, via a Downlink Control Information (DCI) signaling, resource block information
that is scheduled and allocated to use when the terminal processes the current service (Fig.2 [0033], indicating the information of resource block(s) via a Downlink Control Information (DCI) signaling that is scheduled and allocated to use when the terminal processes the current service), the resource block information comprising frequency domain resource selected from the frequency domain resource range corresponding to the service type (Fig.11 [0069], the information of resource block comprising frequency domain resource selected from the frequency domain resource range corresponding to the service type).






Claims 2-5 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [hereinafter as Zhang], US 2017/0367003 A1 in view of Wu et al. [hereinafter as Wu], US 2017/0078830 A1 further in view of Zhou et al. [hereinafter as Zhou], US 2017/0338987 A1.
Regarding claim 2, Zhang and Wu disclosed all the elements of claim 1 as stated above wherein Wu further discloses determining a granularity of the time domain resource to be 1 ms, a granularity of the frequency domain resource to be 15 KHz (Fig.2 [0032], a granularity of the time domain resource to be 1 ms transmission time interval (TTI) and Fig.2 [0034], machine-type communication (MTC) working-item description (WID), 15 dB coverage enhancement is proposed for low complexity MTC UE or other LTE UEs to achieve the target of absolute 155.7 dBm maximum coupling loss (MCL) and Fig.5 [0042], a granularity of the frequency domain resource to be 1.4MHz), and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, when the current service is an Long Term Evolution (LTE) service (Fig.2 [0033], the current service is an Long Term Evolution (LTE) service and Fig.1 [0027], the frequency domain resource range to be the whole or a part of a range of an entire bandwidth by assigning downlink or uplink radio resources, when the current service is an Long Term Evolution (LTE) service or LTE-A).
	However, Zhang and Wu does not specifically discloses wherein a granularity of the frequency domain resource to be 15 KHz, in the same field of endeavor, Zhou teaches wherein a granularity of the frequency domain resource to be 15 KHz (Fig.4-5 [0050], a granularity of the frequency domain resource to be 15kHz by the LTE system). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Zhou in order to achieve flexible service configuration.
	It would have been beneficial to use the fixed subcarrier interval which refers to
a subcarrier interval in the LTE mode, which is set as 15 kHz by the LTE system as taught by Zhou to have incorporated in the system of Zhang and Wu to provide for high broadband transmission rate and more narrowband connections. (Zhou, Fig.1 [0003] and Fig.4-5 [0050])

Regarding claim 3, Zhang and Wu disclosed all the elements of claim 1 as stated above.	
	However, Zhang and Wu does not specifically discloses wherein when the current service is an enhanced Mobile Broadband (eMBB) service, determining a
granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, and T1 ≤ 1 ms, and F1 > 15 KHz.                                                   	In the same field of endeavor, Zhou teaches wherein determining the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type according to the service type of the current service, comprises: when the current service is an enhanced Mobile Broadband (eMBB) service (Fig.5 [0052], the current service is an enhanced Mobile Broadband (eMBB) service), determining a granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, and T1 ≤ 1 ms, and F1 > 15 KHz (Fig.4-5 [0061], granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, and T1 ≤ 1 ms, and F1 > 15 KHz and Fig.1&5 [0049], granularity of the time domain resource to be T1 and a granularity of the frequency domain resource to be F1 are flexibly configured since the time-frequency resource blocks of different sizes (i.e., granularity) are flexibly configured within one carrier band according to different service types such as the eMBB service).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Zhou in order to achieve flexible service configuration.
	It would have been beneficial to use the 5G services which include eMBB ( enhanced Mobile Broad Band) service which corresponds to broadband connection service, mMTC (massive Machine Type Communication) service which corresponds to Internet of Things service, URLLC (Ultra Reliable Low Latency Communication) service which corresponds to Internet of Things service and broadcast service, and so on by the LTE system as taught by Zhou to have incorporated in the system of Zhang and Wu to provide for high broadband transmission rate and more narrowband connections. (Zhou, Fig.1 [0003] and Fig.4-5 [0052])

Regarding claim 4, Zhang and Wu disclosed all the elements of claim 1 as stated above. 
	However, Zhang and Wu does not specifically discloses wherein determining a granularity of the time domain resource to be T2, a granularity of the frequency domain resource to be F2, and the frequency domain resource range to be a part of a range of an entire bandwidth, when the current service is an massive Machine Type Communication (mMTC) service; and wherein T2 ≥ 1 ms, and F2 ≤ 15 KHz.
	In the same field of endeavor, Zhou teaches wherein determining the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type according to the service type of the current service, comprises: determining a granularity of the time domain resource to be T2, a granularity of the frequency domain resource to be F2, and the frequency domain resource range to be a part of a range of an entire bandwidth, when the current service is an massive Machine Type Communication (mMTC) service (Fig.5 [0052], the current service is an massive Machine Type Communication (mMTC) service); and wherein T2 ≥ 1 ms, and F2 ≤ 15 KHz (Fig.4-5 [0061], granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, and T2 ≥ 1 ms, and F2 ≤ 15 KHz and Fig.1&5 [0049], granularity of the time domain resource to be T1 and a granularity of the frequency domain resource to be F1 are flexibly configured since the time-frequency resource blocks of different sizes (i.e., granularity) are flexibly configured within one carrier band according to different service types such as the mMTC service).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Zhou in order to achieve flexible service configuration.
	It would have been beneficial to use the 5G services which include eMBB ( enhanced Mobile Broad Band) service which corresponds to broadband connection service, mMTC (massive Machine Type Communication) service which corresponds to Internet of Things service, URLLC (Ultra Reliable Low Latency Communication) service which corresponds to Internet of Things service and broadcast service, and so on by the LTE system as taught by Zhou to have incorporated in the system of Zhang and Wu to provide for high broadband transmission rate and more narrowband connections. (Zhou, Fig.1 [0003] and Fig.4-5 [0052])

Regarding claim 5, Zhang and Wu disclosed all the elements of claim 1 as stated above.
	However, Zhang and Wu does not specifically discloses wherein determining a granularity of time domain resource to be T3, a granularity of the frequency domain resource to be F3, and the frequency domain resource range to be a part of a range of an entire bandwidth, when the current service is a Ultra-Reliable and Low Latency Communications (URLLC) service; and wherein T3 << 1 ms, and F3 ≥ 15 KHz.
	In the same field of endeavor, Zhou teaches wherein determining the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type according to the service type of the current service, comprises: determining a granularity of time domain resource to be T3, a granularity of the frequency domain resource to be F3, and the frequency domain resource range to be a part of a range of an entire bandwidth, when the current service is a Ultra-Reliable and Low Latency Communications (URLLC) service (Fig.5 [0052], the current service is a Ultra-Reliable and Low Latency Communications (URLLC) service); and
wherein T3 << 1 ms, and F3 ≥ 15 KHz (Fig.4-5 [0061], granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, and T3 ≤ 1 ms, and F3 ≥ 15 KHz and Fig.1&5 [0049], granularity of the time domain resource to be T1 and a granularity of the frequency domain resource to be F1 are flexibly configured since the time-frequency resource blocks of different sizes (i.e., granularity) are flexibly configured within one carrier band according to different service types such as the URLLC service).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Zhou in order to achieve flexible service configuration.
	It would have been beneficial to use the 5G services which include eMBB ( enhanced Mobile Broad Band) service which corresponds to broadband connection service, mMTC (massive Machine Type Communication) service which corresponds to Internet of Things service, URLLC (Ultra Reliable Low Latency Communication) service which corresponds to Internet of Things service and broadcast service, and so on by the LTE system as taught by Zhou to have incorporated in the system of Zhang and Wu to provide for high broadband transmission rate and more narrowband connections. (Zhou, Fig.1 [0003] and Fig.4-5 [0052])

Regarding claim 23, Zhang and Wu disclosed all the elements of claim 21 as stated above wherein Wu further discloses the processor further:
determines a granularity of the time domain resource to be 1 ms, a granularity of the
frequency domain resource to be 15 KHz (Fig.2 [0032], a granularity of the time domain resource to be 1 ms transmission time interval (TTI) and Fig.2 [0034], machine-type communication (MTC) working-item description (WID), 15 dB coverage enhancement is proposed for low complexity MTC UE or other LTE UEs to achieve the target of absolute 155.7 dBm maximum coupling loss (MCL) and Fig.5 [0042], a granularity of the
frequency domain resource to be 1.4MHz), and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, when the current service is an LTE service (Fig.2 [0033], the current service is an Long Term Evolution (LTE) service and Fig.1 [0027], the frequency domain resource range to be the whole or a part of a range of an entire bandwidth by assigning downlink or uplink radio resources, when the current service is an Long Term Evolution (LTE) service or LTE-A).
	However, Zhang and Wu does not specifically discloses wherein a granularity of the frequency domain resource to be 15 KHz, in the same field of endeavor, Zhou teaches wherein a granularity of the frequency domain resource to be 15 KHz (Fig.4-5 [0050], a granularity of the frequency domain resource to be 15kHz by the LTE system). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Zhou in order to achieve flexible service configuration.
	It would have been beneficial to use the fixed subcarrier interval which refers to
a subcarrier interval in the LTE mode, which is set as 15 kHz by the LTE system as taught by Zhou to have incorporated in the system of Zhang and Wu to provide for

Regarding claim 24, Zhang and Wu disclosed all the elements of claim 21 as stated above. 
	However, Zhang and Wu does not specifically discloses wherein determines a granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, when the current service is an eMBB service; and wherein T1 ≤ 1 ms, and F1 > 15 KHz.
	In the same field of endeavor, Zhou teaches wherein determines a granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, when the current service is an eMBB service (Fig.5 [0052], the current service is an enhanced Mobile Broadband (eMBB) service); and wherein T1 ≤ 1 ms, and F1 > 15 KHz (Fig.4-5 [0061], granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, and T1 ≤ 1 ms, and F1 > 15 KHz and Fig.1&5 [0049], granularity of the time domain resource to be T1 and a granularity of the frequency domain resource to be F1 are flexibly configured since the time-frequency resource blocks of different sizes (i.e., granularity) are flexibly configured within one carrier band according to different service types such as the eMBB service).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Zhou in order to achieve flexible service configuration.
	It would have been beneficial to use the 5G services which include eMBB ( enhanced Mobile Broad Band) service which corresponds to broadband connection service, mMTC (massive Machine Type Communication) service which corresponds to Internet of Things service, URLLC (Ultra Reliable Low Latency Communication) service which corresponds to Internet of Things service and broadcast service, and so on by the LTE system as taught by Zhou to have incorporated in the system of Zhang and Wu to provide for high broadband transmission rate and more narrowband connections. (Zhou, Fig.1 [0003] and Fig.4-5 [0052])

Regarding claim 25, Zhang and Wu disclosed all the elements of claim 21 as stated above. 
	However, Zhang and Wu does not specifically discloses wherein determines a granularity of the time domain resource to be T2, a granularity of the frequency domain resource to be F2, and the frequency domain resource range to be a part of a range of an entire bandwidth, when the current service is an mMTC service; and wherein T2 ≥ 1 ms, and F2 ≤ 15 KHz.
	In the same field of endeavor, Zhou teaches wherein determines a granularity of the time domain resource to be T2, a granularity of the frequency domain resource to be F2, and the frequency domain resource range to be a part of a range of an entire bandwidth, when the current service is an mMTC service (Fig.5 [0052], the current service is an massive Machine Type Communication (mMTC) service); and
wherein T2 ≥ 1 ms, and F2 ≤ 15 KHz (Fig.4-5 [0061], granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, and T2 ≥ 1 ms, and F2 ≤ 15 KHz and Fig.1&5 [0049], granularity of the time domain resource to be T1 and a granularity of the frequency domain resource to be F1 are flexibly configured since the time-frequency resource blocks of different sizes (i.e., granularity) are flexibly configured within one carrier band according to different service types such as the mMTC service).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Zhou in order to achieve flexible service configuration.
	It would have been beneficial to use the 5G services which include eMBB ( enhanced Mobile Broad Band) service which corresponds to broadband connection service, mMTC (massive Machine Type Communication) service which corresponds to Internet of Things service, URLLC (Ultra Reliable Low Latency Communication) service which corresponds to Internet of Things service and broadcast service, and so on by the LTE system as taught by Zhou to have incorporated in the system of Zhang and Wu to provide for high broadband transmission rate and more narrowband connections. (Zhou, Fig.1 [0003] and Fig.4-5 [0052])

Regarding claim 26, Zhang and Wu disclosed all the elements of claim 1 as stated above. 
	However, Zhang and Wu does not specifically discloses wherein the processor further: determines a granularity of time domain resource to be T3, a granularity of the frequency domain resource to be F3, and the frequency domain resource range to be a part of a range of an entire bandwidth, when the current service is a URLLC service; and wherein T3 << 1 ms, and F3 ≥ 15 KHz.
	In the same field of endeavor, Zhou teaches wherein the processor further: determines a granularity of time domain resource to be T3, a granularity of the frequency domain resource to be F3, and the frequency domain resource range to be a part of a range of an entire bandwidth, when the current service is a URLLC service (Fig.5 [0052], the current service is a Ultra-Reliable and Low Latency Communications (URLLC) service); and wherein T3 << 1 ms, and F3 ≥ 15 KHz (Fig.4-5 [0061], granularity of the time domain resource to be T1, a granularity of the frequency domain resource to be F1, and the frequency domain resource range to be the whole or a part of a range of an entire bandwidth, and T3 ≤ <<1 ms, and F3 ≥ 15 KHz and Fig.1&5 [0049], granularity of the time domain resource to be T1 and a granularity of the frequency domain resource to be F1 are flexibly configured since the time-frequency resource blocks of different sizes (i.e., granularity) are flexibly configured within one carrier band according to different service types such as the URLLC service).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Zhou in order to achieve flexible service configuration.
	It would have been beneficial to use the 5G services which include eMBB ( enhanced Mobile Broad Band) service which corresponds to broadband connection service, mMTC (massive Machine Type Communication) service which corresponds to Internet of Things service, URLLC (Ultra Reliable Low Latency Communication) service which corresponds to Internet of Things service and broadcast service, and so on by the LTE system as taught by Zhou to have incorporated in the system of Zhang and Wu to provide for high broadband transmission rate and more narrowband connections. (Zhou, Fig.1 [0003] and Fig.4-5 [0052])







Claims 7-8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [hereinafter as Zhang], US 2017/0367003 A1 in view of Wu et al. [hereinafter as Wu], US 2017/0078830 A1 further in view of Ko et al. [hereinafter as Ko], US 2014/0194155 A1.
Regarding claim 7, Zhang and Wu disclosed all the elements of claim 6 as stated above wherein Zhang further discloses the plurality of frequency domain resource ranges are not overlapped or partially overlapped (Fig.1-2 [0179], the plurality of frequency domain resource ranges are not overlapped or partially overlapped in the different frequency ranges).
	Even though Zhang and Wu does not specifically discloses wherein the plurality of frequency domain resource ranges are not overlapped or partially overlapped, in the same field of endeavor, Ko teaches wherein the plurality of frequency domain resource ranges are not overlapped or partially overlapped (Fig.1-2 [0029]-[0030], the plurality of frequency domain resource ranges are not overlapped or partially overlapped).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Ko in order to provide multi-radio access technology (RAT) communication and dynamically selecting filtering paths to avoid multi-radio coexistence interference.
	It would have been beneficial to use the first frequency range which is located in a lower portion of a predetermined frequency range and the second frequency range that is located in an upper portion of the predetermined frequency range, and the first frequency range may partially overlap the second frequency range as taught by Ko to have incorporated in the system of Zhang and Wu to provide wireless communication services based on different radio access technologies (RATs). (Ko, Fig.1 [0022] and Fig.1-2 [0029]-[0030])

Regarding claim 8, Zhang and Wu disclosed all the elements of claim 1 as stated above wherein Zhang further discloses the frequency domain resource range comprises a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data (Fig.1-2 [0165]-[0167], the N frequency domain resource ranges comprises a first frequency domain range for transmitting a
reference signal and a second frequency domain range for transmitting data), the first frequency domain range and the second frequency domain range being not overlapped, partially overlapped or completely overlapped (Fig.1-2 [0179], the plurality of frequency domain resource ranges are not overlapped or partially overlapped or completely overlapped in the different frequency ranges).
	Even though Zhang and Wu does not specifically discloses wherein the frequency domain resource range comprises a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data, the first frequency domain range and the second frequency domain range being not overlapped, partially overlapped or completely overlapped, in the same field of endeavor, Ko teaches wherein the first frequency domain range and the second frequency domain range being not overlapped, partially overlapped or completely overlapped (Fig.1-2 [0029]-[0030], the plurality of frequency domain resource ranges are not overlapped or partially overlapped or completely overlapped).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Ko in order to provide multi-radio access technology (RAT) communication and dynamically selecting filtering paths to avoid multi-radio coexistence interference.
	It would have been beneficial to use the first frequency range which is located in a lower portion of a predetermined frequency range and the second frequency range that is located in an upper portion of the predetermined frequency range, and the first frequency range may partially overlap the second frequency range as taught by Ko to have incorporated in the system of Zhang and Wu to provide wireless communication services based on different radio access technologies (RATs). (Ko, Fig.1 [0022] and Fig.1-2 [0029]-[0030])

Regarding claim 28, Zhang and Wu disclosed all the elements of claim 21 as stated above wherein Zhang further discloses the frequency domain resource range comprises a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data (Fig.1-2 [0165]-[0167], the N frequency domain resource ranges comprises a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data), the first frequency domain range and the second frequency domain range being not overlapped, partially overlapped or completely overlapped (Fig.1-2 [0179], the plurality of frequency domain resource ranges are not overlapped or partially overlapped or completely overlapped in the different frequency ranges).
	Even though Zhang and Wu does not specifically discloses wherein the frequency domain resource range comprises a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data, the first frequency domain range and the second frequency domain range being not overlapped, partially overlapped or completely overlapped, in the same field of endeavor, Ko teaches wherein the first frequency domain range and the second frequency domain range being not overlapped, partially overlapped or completely overlapped (Fig.1-2 [0029]-[0030], the plurality of frequency domain resource ranges are not overlapped or partially overlapped or completely overlapped).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Wu to incorporate the teaching of Ko in order to provide multi-radio access technology (RAT) communication and dynamically selecting filtering paths to avoid multi-radio coexistence interference.
	It would have been beneficial to use the first frequency range which is located in a lower portion of a predetermined frequency range and the second frequency range that is located in an upper portion of the predetermined frequency range, and the first frequency range may partially overlap the second frequency range as taught by Ko to have incorporated in the system of Zhang and Wu to provide wireless communication services based on different radio access technologies (RATs). (Ko, Fig.1 [0022] and Fig.1-2 [0029]-[0030])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tang et al. (Pub. No.: US 2016/0174224 A1) teaches Method for Transmitting Service Data, Terminal and Base Station.

Yi et al. (Pub. No.: US 2015/0085690 A1) teaches Joint Channel Correction Method, Joint Channel Correction Unit and Base Station.

Enomoto et al. (Pub. No.: US 2016/0050621 A1) teaches Terminal Device, Base Station Device, and Control Device.

Liu et al. (Pub. No.: US 2017/0223625 A1) teaches Wireless Network Access Control Method, Device and System.

Ryu et al. (Pub. No.: US 2018/0206137 A1) teaches Method and Device for Cell Granularity Reporting in Wireless Communication System.

Hirakawa et al. (Pub. No.: US 2011/0294496 A1) teaches Small-Size Base Station and Communication Control System.

Tang (Pub. No.: US 2019/0075561 A1) teaches Wireless Communication Method, Device and Storage Medium.

Shi et al. (Pub. No.: US 2013/0039319 A1) teaches Method, Apparatus and System for Sending and Receiving Sounding Reference Signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414